EXHIBIT 10.62

SECOND AMENDMENT TO OPERATING AGREEMENT OF

COMSTOCK INVESTORS X, L.C.

THIS SECOND AMENDMENT TO OPERATING AGREEMENT OF COMSTOCK INVESTORS X, L.C. (this
“Amendment”) is made effective this              day of September, 2017, by
COMSTOCK HOLDING COMPANIES, INC. (“CHCI”), as the Class A Member and Manager,
and Comstock Development Services, LC (“CDS”), as the Class B Member (or
“Priority Member”).

W I T N E S S E T H

RECITALS:

R-1.    CHCI and CDS entered into that certain Operating Agreement (“Operating
Agreement”) for Comstock Investors X, L.C. (“Company”) dated August 15, 2016, as
amended by the First Amendment to Operating Agreement of Comstock Investors X,
L.C.;

R-2.    The parties desire to amend certain portions of the Operating Agreement
in accordance with the provisions herein.

NOW, THEREFORE, in consideration of the agreements herein contained, the parties
hereby agree as follows:

1.    Incorporation of Recitals and Exhibits. The Recitals set forth above are
incorporated herein and made a part of this Amendment to the same extent as if
set forth herein in full.

2.    Defined Terms. The following definitions shall be amended or included as
new definitions in Article I, Section 1.1 of the Operating Agreement:

“New Projects” shall mean Marwood East, consisting of real property originally
approved for the development of up to 35 single family residential units located
in Loudoun County, Virginia and Richmond Station, consisting of real property
approved for the development of up to 54, sixteen foot wide townhome condominium
lots and units, 104, twenty two foot wide townhome lots and up to eight retail
or commercial units located in Manassas, Virginia.

“Project(s)” shall mean the residential real estate construction projects
commonly known as: (i) Totten Mews, consisting of real property approved for
construction of 35 single family attached residential townhouse units and five
affordable dwelling units located on Sixth Street in Washington DC, NE; (ii) the
Towns at 1333, consisting of real property approved for construction of 18
single family attached residential townhouse units located on Powhatan Street in
Alexandria, Virginia; and (iii) the New Projects, or any other residential
project as may be approved by the Requisite Members in their sole and absolute
discretion.

“Project Entity” shall mean each of Powhatan, Sixth Street, Stone Ridge I, Stone
Ridge II, and Richmond Station.

“Richmond Station” shall mean Richmond Station Ventures, L.C.

“Stone Ridge I” shall mean Comstock Stone Ridge, L.C.

“Stone Ridge II” shall mean Comstock Stone Ridge II, L.C.    

“Total Capital Contribution” shall mean the aggregate amount of the Capital
Contributions made to the Company up to but in no event to exceed $19,500,000.



--------------------------------------------------------------------------------

All capitalized terms used herein shall have the same meanings given to them in
the Operating Agreement, unless specific definitions for such terms are set
forth herein.

3.    Distributions. The following shall be inserted as the last sentence in
Section 9.1 of the Operating Agreement:

Notwithstanding any other provision in this Section to the contrary, all
Distributable Cash Flow of the Company from the New Projects shall be
distributed as follows:

First, to the Priority Members in proportion to their respective Unpaid Priority
Returns, until their respective Unpaid Priority Returns have been reduced to
zero; and

Second, seventy percent (70%) to the Priority Members in proportion to their
Unreturned Capital Contributions until their respective Unreturned Capital
Contributions have been reduced to zero and thirty percent (30%) to the holders
of Class A Units.

4.    Representations of Comstock. Paragraph 14.3(a) of the Agreement shall be
deleted in its entirety, and the following shall be inserted in lieu thereof:

Comstock has or will contribute to the Company 100% of the membership interests
in the Project Entities and the Project Entities shall own the Projects.

5.    Exhibit A-2. Exhibit A-2 of the Operating Agreement shall be deleted in
its entirety and replaced with the revised Exhibit A-2 attached hereto and
incorporated herein.

6.    Recycled Capital: The Priority Member, in its sole and absolute
discretion, is permitted, but is not required, to recycle Distributable Cash
Flow back into the Company for the purposes of investment in any of the Projects
from time to time.

7.    Warrant Coverage. In conjunction with the Class B Member’s additional
Capital Contribution of Five Million Dollars ($5,000,000), CHCI shall cause to
be issued to the Class B Member a warrant agreement to purchase 50,000 shares of
CHCI’s Class A common stock.

8.    Ratified and Confirmed. The Operating Agreement, as amended by this
Amendment, is hereby ratified and confirmed. To the extent of any inconsistency
between this Amendment and the Operating Agreement, this Amendment will govern.

9.    Governing Law. This Amendment shall be governed and construed in
conformity with the laws of the Commonwealth of Virginia.

10.    Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed under
seal as of the date above written.

 

      CHCI: WITNESS:     Comstock Holding Companies, Inc.
                                                                              
                                                                    By:  
                                                                               
                               Name:                                        
                                                                             
Christopher Conover, Chief Financial Officer



--------------------------------------------------------------------------------

WITNESS:     Comstock Development Services, LC

 

    By:                                        
                                                                          Name:
                                       
                                                                           
                   Christopher Clemente, Manager



--------------------------------------------------------------------------------

EXHIBIT A-2

TO THE OPERATING AGREEMENT OF COMSTOCK INVESTORS X, L.C.

Total Class B Units ($50,000 per Unit)

 

Capital Contribution

   Class B
Percentage
Interest    Class B
Units